Citation Nr: 0015290	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-03 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for right femoral 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which granted the 
veteran service connection for right femoral hernia, 
effective March 1997, with an assigned noncompensable 
evaluation.  


REMAND

A preliminary review of the claims file indicates that in 
March 1997, the veteran was noted to have failed to report 
for a scheduled VA examination.  A notation provides that the 
veteran was incarcerated.  

In correspondence from the veteran in February 1998, he 
asserted that the March 1997 VA examination had been canceled 
by the VA medical facility, not the Lansing Correctional 
Facility (LCF), where he was incarcerated.  He asserted that 
the LCF had authorized his transportation to the examination.  
However, there is no documentation in the claims file that 
the veteran was notified of the examination, or that LCF 
officials were contacted prior to the scheduling of the 
examination to arrange transportation.

Another VA examination was scheduled for April 1998.  
Documentation indicates that the veteran failed to report.  
Again, the claims file contains no documentation that the 
veteran was notified of the examination, or that LCF 
officials were contacted prior to the scheduling of the 
examination to arrange transportation, as suggested by a 
March 1998 VA Compensation and Pension Examination Request 
Worksheet. 

No attempt appears to have been made to have the veteran 
examined at the LCF, by either a correctional facility 
physician, other fee-basis examiner, or VA physician.

In the present case, the importance of a contemporary 
examination is heightened by specific facts.  The veteran has 
not been provided a comprehensive evaluation to determine the 
nature and severity of his right femoral hernia.  In February 
1998 correspondence, the veteran asserted that symptoms from 
his service-connected hernia also included a painful post-
surgical scar as well as aching of the testicles.  The only 
current medical records in the claims file indicate that the 
veteran was provided a truss in August 1998, objectively 
confirming his complaints of current hernia symptoms. 

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has cautioned "those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In a subsequent 
decision which affirmed this need to tailor assistance to 
incarcerated veterans, the Court explained that, "where the 
Secretary has determined that . . . [a] veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the 'caution' of Wood, supra, 
a remand is required to provide the Secretary with another 
opportunity to fulfill his statutory duty to assist th[e] . . 
. appellant in developing the facts of his claim." Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  While VA does not have 
the authority under 38 U.S.C.A. § 5711 to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends, if necessary, to either having him examined by a 
fee-basis physician or requiring a VA physician to examine 
him.  See Bolton at 191.  In addition, evidence of all 
written notifications to the veteran should be made part of 
the record.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
Bolton, 8 Vet. App. at 191.

In the present case, the RO's effort of simply scheduling 
examinations at a VA medical facility, without attempting to 
arrange transportation from the LCF or schedule an 
examination at the LCF, does not meet VA's duty to assist 
incarcerated veterans. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the LCF and 
arrange for an examination of the veteran 
by an appropriate examiner, at the LCF or 
a VA facility, documenting all 
correspondence to the veteran and the 
LCF.  The examination should determine 
the current nature and severity of the 
veteran's service-connected right femoral 
hernia, and any associated postoperative 
scar.  All indicated tests must be 
conducted and all findings should be set 
forth in detail.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
If a correctional facility physician, or 
other fee-basis physician, is utilized, 
he or she must be provided written 
instructions and background information 
on the veteran's case.  Any tenderness, 
pain or associated limitation of motion 
of the postoperative scar should be 
reported.  A complete rationale should be 
given for all conclusions and opinions 
expressed.

2.  Then, after undertaking any 
additional indicated development, and in 
light of the evidence obtained pursuant 
to the requested development, the RO 
should adjudicate the veteran's claim for 
a compensable evaluation for a right 
femoral hernia.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with 
this current appeal.  No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



